Exhibit 10.2

 



ICONIX BRAND GROUP, INC.

 

2018 ANNUAL AWARD

 

PERFORMANCE STOCK UNIT AGREEMENT

 

To:

 

Date of Award: March 15, 2018

 

You are hereby awarded (the “Award”), effective as of the date hereof, for each
of the First Performance Period, Second Performance Period, and Third
Performance Period (each as defined on Exhibit X attached hereto (“Exhibit X”))
a target number of ______ performance stock units (“Units”, “PSUs” or “Target
PSUs”, as the context may require) each of which shall represent the right to
receive one share (the “Share”) of common stock $.001 par value (“Common
Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
pursuant to the Company’s 2016 Omnibus Incentive Plan (the “Plan”) subject to
certain vesting restrictions specified below (the “Vesting”). For the avoidance
of doubt, the total target number of PSUs that may be earned over all three
Performance Periods is [3X ANNUAL TARGET PSUs].

 

This Award is intended to comply with the terms of the Plan. Capitalized terms
not defined herein shall have the meaning ascribed to them in the Plan.

 

During the period commencing on the Award date and terminating on the Settlement
Date (as defined below), except as otherwise provided herein, the Units may not
be sold, assigned, transferred, pledged, or otherwise encumbered and are subject
to forfeiture as provided herein.

 

Vesting

 

The PSUs shall be performance based and shall vest as follows: (i) the PSUs (if
any) earned with respect to the First Performance Period shall vest on March 30,
2019 (the “First Vesting Date”), (ii) the PSUs (if any) earned with respect to
the Second Performance Period shall vest on March 30, 2020 (the “Second Vesting
Date”) and (iii) the PSUs (if any) earned with respect to the Third Performance
Period shall vest on March 30, 2021 (the “Third Vesting Date” and together with
the First Vesting Date and the Second Vesting Date, each a “Vesting Date”), in
each case based on the achievement of the performance goal as described on
Exhibit X, and upon certification of the achievement of such performance goal by
the Compensation Committee. If all or any portion of the PSUs eligible to vest
with respect to any Performance Period does not become vested upon the
completion of such Performance Period, such PSUs shall not be eligible to vest
in any future Performance Period and shall be forfeited with no consideration or
other payment due to you.

 

 

 

 

Upon a Change in Control, as defined in the Plan, (i) the PSUs (if any) earned
with respect to any completed Performance Period shall be converted to a like
number of restricted stock units (“Restricted Stock Units”), (ii) the Target
PSUs with respect to any Performance Period that has not commenced as of the
date of such Change in Control shall be converted to a like number of Restricted
Stock Units; (iii) if such Change in Control occurs between January 1 and June
30 of any of calendar years 2018, 2019 or 2020, the Target PSUs with respect to
the then-current Performance Period shall be converted to a like number of
Restricted Stock Units and (iv) if such Change in Control occurs between July 1
and December 31 of any of calendar years 2018, 2019 or 2020, the Target PSUs
with respect to the then-current Performance Period shall be converted to a
number of Restricted Stock Units equal to the number of Shares that would have
vested on the date of the Change in Control based on achievement of a compounded
performance goal equal to the product of (X) the performance goal described in
Exhibit X for the then-current Performance Period, multiplied by (Y) the
quotient obtained by dividing (a) the number of days from January 1 of the
calendar year in which the Change in Control occurs through the date of the
Change in Control, by (b) 365 (in the case of calendar years 2018 or 2019) or
366 (in the case of calendar year 2020). In each case, such Restricted Stock
Units shall vest on March 30, 2021, subject to your continued employment until
such date and provided you are in continued compliance with the provisions of
the Confidentiality and Non-interference Agreement set forth as Attachment A
hereto (the “Confidentiality and Non-interference Agreement”), provided,
however, that if the event comprising the Change in Control is an event pursuant
to which a successor to the Company does not assume the Company’s obligations
under this Agreement or enter into an agreement with you containing
substantially similar terms to this Agreement, then a number of Shares equal to
the number of Restricted Stock Units into which the PSUs would be converted in
situations (i), (ii), (iii) or (iv) above, as the case may be, shall vest
immediately upon the Change in Control and the shares covered thereby shall be
delivered to you within thirty (30) days of such Change in Control.

 

Notwithstanding the foregoing, (i) in the event of your death or Disability or a
termination of your employment by the Company without Cause (other than under
the circumstances set forth in clause (ii) of this paragraph), or upon your
retirement after you attain age 55 and have been employed by the Company for at
least 10 years, you or your legal representative, as the case may be, shall
remain eligible to receive any vested PSUs with respect to any completed
Performance Period, such PSUs to be settled on the Settlement Date (as defined
below), provided you are in continued compliance with the provisions of the
Confidentiality and Non-interference Agreement, and (ii) in the event of a
termination of your employment by the Company without Cause within 24 months
after a Change in Control, the Restricted Stock Units into which the PSUs shall
have converted pursuant to the preceding paragraph shall immediately vest on the
date of such termination and the shares covered thereby shall be distributed to
you within thirty (30) days of such date of termination.

 

Except as provided in the preceding paragraph, in the event of a termination of
your employment with the Company for any reason or for no reason prior to March
30, 2021, all PSUs granted hereunder (whether vested or unvested) shall be
forfeited and of no further force or effect.

 

2 

 

 

Payment

 

Other than as provided in the immediately preceding Section as to conditions and
timing of distribution of Common Stock with respect to PSUs vesting as a result
of a termination of your employment, any vested portion of the PSUs shall be
distributed to you in shares of Common Stock (subject to Section 6 of Exhibit X
hereto) as promptly as practicable after March 30, 2021, but in all events on or
prior to December 31, 2021 (any date on which the PSUs are settled, the
“Settlement Date”), based upon your continued employment through the Settlement
Date.

 

Dividends With respect to the PSUs, you will have the right to receive dividend
equivalents, in shares of Common Stock in respect of any ordinary cash dividend
distributed to holders of Common Stock of record on and after the Date of Award,
which dividend equivalents will be reinvested during the Performance
Periods.  Such reinvested dividend equivalents shall be subject to the same
restrictions as the PSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution.  You will not receive withheld dividends on any PSUs which are
forfeited and all such dividends shall be forfeited along with the PSUs which
are forfeited. Tax Withholding The Company shall have the right to withhold from
your compensation an amount sufficient to fulfill its or its Affiliate’s
obligations for any applicable withholding and employment taxes.  Alternatively,
the Company may require you, or you may elect, to pay to the Company the amount
of any taxes which the Company is required to withhold with respect to the
Shares, or, in lieu thereof, to retain or sell without notice a sufficient
number of Shares to cover the amount required to be withheld.  The Company may
withhold from any cash dividends paid with respect to PSUs an amount sufficient
to cover taxes owed, if any, as a result of the dividend payment.  The Company’s
method of satisfying its withholding obligations shall be solely in the
discretion of the Compensation Committee, subject to applicable federal, state,
local and foreign laws.  The Company shall have a lien and security interest in
the Shares and any accumulated dividends to secure your obligations hereunder.
Tax Representations

You hereby represent and warrant to the Company as follows:

 

(a)       You have reviewed with your own tax advisors the federal, state, local
and foreign tax consequences of this Award and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its employees or agents.

 

(b)       You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this Award or the
transactions contemplated by this Agreement.

 

3 

 

 

Securities Law

Representations

The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:

 

(a)       You hereby agree, warrant and represent that you will acquire the
Shares to be issued hereunder for your own account for investment purposes only,
and not with a view to, or in connection with, any resale or other distribution
of any of such shares, except as hereafter permitted. You further agree that you
will not at any time make any offer, sale, transfer, pledge or other disposition
of such Shares to be issued hereunder without an effective registration
statement under the 1933 Act, and under any applicable state securities laws or
an opinion of counsel acceptable to the Company to the effect that the proposed
transaction will be exempt from such registration. You agree to execute such
instruments, representations, acknowledgments and agreements as the Company may,
in its sole discretion, deem advisable to avoid any violation of federal, state,
local or foreign law, rule or regulation, or any securities exchange rule or
listing agreement.

 

(b)       The certificates for Shares to be issued to you hereunder shall bear
the following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

 

Stock Dividend,

Stock Split and

Similar Capital

Changes

In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Compensation Committee deems in its sole discretion to be
similar circumstances, the number and kind of Units and shares subject to this
Agreement shall be appropriately adjusted in a manner to be determined in the
sole discretion of the Compensation Committee, whose decision shall be final,
binding and conclusive in the absence of clear and convincing evidence of bad
faith.  Any Units or shares of Common Stock or other securities received, as a
result of the foregoing, by you with respect to the PSUs shall be subject to the
same restrictions as the PSUs, the certificate or other instruments evidencing
such shares of Common Stock or other securities shall be legended as provided
above with respect to the PSUs, and any cash dividends received with respect to
such Units shall be subject to the same restrictions as dividend equivalents
with respect to the PSUs.

 

4 

 

 

Non-Transferability PSUs are not transferable.

No Effect on

Employment

Nothing herein guarantees your employment for any specified period of
time.  This means that either you or the Company or any of its Affiliates may
terminate your employment at any time for any reason, with or without cause, or
for no reason.  You recognize that, for instance, you may terminate your
employment or the Company or any of its Affiliates may terminate your employment
prior to any Vesting Date or the Settlement Date.

No Effect on

Corporate Authority

You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. Arbitration Any dispute or disagreement between
you and the Company with respect to any portion of this Agreement or its
validity, construction, meaning, performance or your rights hereunder shall,
unless the Company in its sole discretion determines otherwise, be settled by
arbitration, at a location designated by the Company, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association or its
successor, as amended from time to time.  However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company over this Agreement amicably and informally, in good faith, for a period
not to exceed two weeks.  Thereafter, subject to the foregoing, the dispute or
disagreement will be submitted to arbitration.  At any time prior to a decision
from the arbitrator(s) being rendered, you and the Company may resolve the
dispute by settlement.  You and the Company shall share equally the costs
charged by the American Arbitration Association or its successor, but you and
the Company shall otherwise be solely responsible for your own respective
counsel fees and expenses.  The decision of the arbitrator(s) shall be made in
writing, setting forth the award, the reasons for the decisions and award and
shall be binding and conclusive on you and the Company.  Further, neither you
nor the Company shall appeal any such award.  Judgement of a court of competent
jurisdiction may be entered upon the award and may be enforced as such in
accordance with the provisions of the award.

 

5 

 

 

Governing Law The laws of the State of Delaware will govern all matters relating
to this Agreement, without regard to the principles of conflict of laws. Notices
Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the Secretary or General Counsel of the Company.  Any notice given
to you will be addressed to you at your address as reflected on the personnel
records of the Company. You and the Company may change the address for notice by
like notice to the other. Notice will be deemed to have been duly delivered when
hand-delivered or, if mailed, on the day such notice is postmarked.

Agreement Subject

to Plan; Entire

Agreement

This Agreement shall be subject to the terms of the Plan in effect on the date
hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof.  This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the Chairman of the Compensation Committee or other
signatory authorized by the Board or the Compensation Committee.   Conflicting
Terms Wherever a conflict may arise between the terms of this Agreement and the
terms of the Plan in effect on the date hereof, the terms of the Plan will
control.

 

Please sign the Acknowledgement attached to this 2018 Annual Award Performance
Stock Unit Agreement and return it to the Company’s Secretary, thereby
indicating your understanding of and agreement with its terms and conditions.

 



  ICONIX BRAND GROUP, INC.               By:    

 

6 

 

 

ACKNOWLEDGMENT

 

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the 2018
Annual Award Performance Stock Unit Agreement. I hereby signify my understanding
of, and my agreement with, the terms and conditions of the Plan and of the 2018
Annual Award Performance Stock Unit Agreement and Attachment A (Confidentiality
and Non-Interference). I agree to accept as binding, conclusive, and final all
decisions or interpretations of the Compensation Committee concerning any
questions arising under the Plan with respect to this 2018 Annual Award
Performance Stock Unit Agreement. I accept this 2018 Annual Award Performance
Stock Unit Agreement in full satisfaction of any previous written or oral
promise made to me by the Company or any of its Affiliates with respect to 2018
Annual Award of PSUs.

 



Date:                     

 

7 

 

 

EXHIBIT X

 

PSU Performance Goals for 2018 Annual Award.

 

1.                  The number of PSUs that will vest and be delivered shall be
based on the level of Operating Income, as specified below, achieved by the
Company during the applicable Performance Period, as defined below. The
Compensation Committee, upon confirmation by the Company’s independent certified
public accountants, shall certify the attainment of the foregoing metrics for
each Performance Period.

 

2.                  The performance goal for annual operating income growth
(“Operating Income Growth”) for the First Performance Period shall be
$123,036,000 representing the Company’s actual Operating Income for the year
ended December 31, 2017. Performance goals for the Second Performance Period and
Third Performance Period shall be established by the Compensation Committee on
or prior to March 31 of the applicable Performance Period.

 

3.                  If Operating Income Growth is below 5% but exceeds 2.5%
during any Performance Period, the payout will equal between 0% and 100% of the
Target Payout; and if Operating Income Growth is between 5% and 6.0% during any
Performance Period, the payout will equal between 100% and 150% of the Target
Payout, as follows (there shall be interpolation on a straight-line basis (i.e.,
linearly interpolated) between 2.5% and 4.0%; between 4.0% and 5.0%; between
5.0% and 6.0% achievement):

 

 

Operating Income Growth in % (Aggregate Operating Income Upon Compounding in $)

 

(‘000 omitted)

 

Percentage of PSU Shares Earned Up to 2.5% (operating income of $126,112 for the
First Performance Period) - 0 - Above 2.5% (operating income of $126,112 for the
First Performance Period) up to 4.0% (operating income of $127,957 for the First
Performance Period) An interpolated percentage above 0 and up to 50% Above
4.0%  (operating income of $127,957 for the First Performance Period) up to 5.0%
(operating income of $129,188 for the First Performance Period) An interpolated
percentage above 50% and up to 100% Above 5.0% (operating income of $129,188 for
the First Performance Period) up to 6.0% (operating income of $130,418 for the
First Performance Period) An interpolated percentage above 100% and up to 150%
Above 6.0% (operating income of $130,418 for the First Performance Period) 150%

 



 

 

 

4.                  Notwithstanding the foregoing, if the Company’s TSR
Percentile Rank for the Performance Period is (i) in the bottom quartile (25% or
less) of the Competitive Group, the maximum payment shall be 100% of the Target
PSU, (ii) in the second quartile (26%-50%) of the Competitive Group, the maximum
payment shall be 125% of the Target PSU, (iii) in the third quartile (51%-75%)
of the Competitive Group, the maximum payment shall be 150% of the Target PSU,
and (iv) in the top quartile (76% or more) of the Competitive Group, the maximum
payment shall be 200% of the Target PSU.

 

5.                  Notwithstanding the foregoing, in the event that an
amendment of the Plan or adoption of a new Plan to increase the number of Shares
available for grant by _________ Shares is not approved by the stockholders of
the Company on or before the end of the Third Performance Period or the
Settlement Date (if earlier), the Compensation Committee in its sole discretion
may determine that any PSUs earned during any Performance Period shall be paid
to you in cash based on the Fair Market Value of the Common Stock on the
applicable Settlement Date.

 

6.                  Subject to the terms of the Award Agreement, the number of
PSUs earned during (i) the First Performance Period shall vest on March 30,
2019, (i) the Second Performance Period shall vest on March 30, 2020 and (iii)
the Third Performance Period shall vest on March 30, 2021.

 

7.                  PSUs with respect to any Performance Period that do not
become earned and vested as of the end of the applicable Performance Period
shall automatically be forfeited.

 

B.Fractional Shares. Any fractional PSUs shall be eliminated.

 





 

 

 

C.Definitions.

 

“Beginning Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the applicable Performance Period. For the purpose of determining
Beginning Price, the value of dividends and other distributions shall be
determined by treating them as reinvested in additional shares of stock at the
closing market price on the ex-dividend date.

 

“Comparative Group” means the Company and each other company included on Annex A
attached hereto, provided that, except as provided below, the common stock (or
similar equity security) of such company is continually listed or traded on a
national securities exchange from the first day of the applicable Performance
Period through the last trading day of the applicable Performance Period. In the
event a member of the Comparative Group files for bankruptcy or liquidates due
to an insolvency or is delisted due to failure to meet the national securities
exchange’s minimum market capitalization requirement, such company shall
continue to be treated as a Comparative Group member, and such company’s Ending
Price will be treated as $0 if the common stock (or similar equity security) of
such company is no longer listed or traded on a national securities exchange on
the last trading day of the applicable Performance Period (and if multiple
members of the Comparative Group file for bankruptcy or liquidate due to an
insolvency or are delisted, such members shall be ranked in order of when such
bankruptcy or liquidation occurs, with earlier
bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/ delistings). In the event of a formation of a new
parent company by a Comparative Group member, substantially all of the assets
and liabilities of which consist immediately after the transaction of the equity
interests in the original Comparative Group member or the assets and liabilities
of such Comparative Group member immediately prior to the transaction, such new
parent company shall be substituted for the Comparative Group member to the
extent (and for such period of time) as its common stock (or similar equity
securities) are listed or traded on a national securities exchange but the
common stock (or similar equity securities) of the original Comparative Group
member are not. In the event of a merger or other business combination of two
Comparative Group members (including, without limitation, the acquisition of one
Comparative Group member, or all or substantially all of its assets, by another
Comparative Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Comparative Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange through the last trading day
of the applicable Performance Period. With respect to the preceding two
sentences, the applicable stock prices shall be equitably and proportionately
adjusted to the extent (if any) necessary to preserve the intended incentives of
the awards and mitigate the impact of the transaction.

 

“Ending Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the applicable
Performance Period. For the purpose of determining Ending Price, the value of
dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the
ex-dividend date.

 



 

 

 

“Operating Income” means operating income of the Company determined in
accordance with Generally Accepted Accounting Principles, provided that (i) for
the years ending December 31, 2017, 2018 and 2019, Operating Income shall
include 33-1/3% of the gain realized upon any divestiture, (ii) in the event of
an acquisition during the Performance Period, 33-1/3% of annual operating income
related to the acquisition shall be included in Operating Income for each year
of the Performance Period, and (iii) Operating Income shall exclude the effects
of non-operating items disclosed in the Company’s earnings release for that
year.

 

“Performance Period” means each of the First Performance Period, Second
Performance Period and Third Performance Period. “First Performance Period”
means the period from January 1, 2018 through December 31, 2018. “Second
Performance Period” means the period from January 1, 2019 through December 31,
2019. “Third Performance Period” means the period from January 1, 2020 through
December 31, 2020.

 

“Total Shareholder Return” or “TSR” shall be determined with respect to the
Company and any other Comparative Group member by dividing: (a) the sum of
(i) the difference obtained by subtracting the applicable Beginning Price from
the applicable Ending Price plus (ii) all dividends and other distributions on
the respective shares with an ex-dividend date that falls during the applicable
Performance Period by (b) the applicable Beginning Price. Any non-cash
distributions shall be valued at fair market value. For the purpose of
determining TSR, the value of dividends and other distributions shall be
determined by treating them as reinvested in additional shares of stock at the
closing market price on the date of distribution.

 

“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparative Group members for the applicable Performance
Period. TSR Percentile Rank is determined by ordering the Comparative Group
members (plus the Company if the Company is not one of the Comparative Group
members) from highest to lowest based on TSR for the relevant Performance Period
and counting down from the company with the highest TSR (ranked first) to the
Company’s position on the list. If two companies are ranked equally, the ranking
of the next company shall account for the tie, so that if one company is ranked
first, and two companies are tied for second, the next company is ranked fourth.
In determining the Company’s TSR Percentile Rank for the applicable Performance
Period, in the event that the Company’s TSR for the applicable Performance
Period is equal to the TSR(s) of one or more other Comparative Group members for
that same period, the Company’s TSR Percentile Rank ranking will be determined
by ranking the Company’s TSR for that period as being greater than such other
Comparative Group members. After this ranking, the TSR Percentile Rank will be
calculated using the following formula, rounded to the nearest whole percentile
by application of regular rounding:

 

      TSR Percentile Rank = (N - R) * 100 N

 



 

 

 

“N” represents the number of Comparative Group members for the applicable
Performance Period (plus the Company if the Company is not one of the
Comparative Group).

 

“R” represents the Company’s ranking among the Comparative Group members (plus
the Company if the Company is not one of the Comparative Group members).

 

D.Miscellaneous.

 

Certification, other than as to stock price, shall, except as otherwise set
forth herein, be based on the Company’s audited financial statements for the
applicable Performance Period, or, for any Performance Period that is not a
complete fiscal year, the Company’s most recently filed Quarterly Report on Form
10-Q and, if so reviewed, as reviewed by the Company’s independent certified
public accountants. Any determination or certification with respect to Operating
Income required under this Exhibit X, except as otherwise set forth herein,
shall be made in accordance with the generally accepted accounting principles
(GAAP) in the United States, as applied by the Company to the preparation of its
financial statements, as in effect on the Effective Date. In the event of a
change in GAAP, or the Company's application thereof, any determination or
certification with respect to Operating Income based on and/or as provided in
the Company's financial statements shall be adjusted as required to comply with
the foregoing sentence. Vesting shall only occur upon the certification by the
Compensation Committee of the achievement, whose good faith certification shall
determine whether such achievement occurred. The Compensation Committee shall
meet for the purpose of certification and, to the extent appropriate, provide
the applicable certification promptly (and in any event within 30 days) after
the completion of the audit for the fiscal year.

 

Notwithstanding anything to the contrary contained in the Agreement or this
Exhibit X, any dispute under this Exhibit X (including in respect of any dispute
arising following any certification by the Compensation Committee) shall, at the
request of the Company or the Executive, be resolved by the Company’s
independent certified public accountants (with such accountants’ fees and
expenses being paid by the Company).

 

The issuance and vesting of the PSUs shall be subject to the Company’s
Recoupment Policy, as in effect from time to time.

 

 

 

ANNEX A

 

Comparative Group

 

Cherokee Inc.   Perry Ellis Inc. Choice Hotels   Sequential Brands Inc. Deckers
Outdoor Corporation    

Fossil Inc.

Francesca Holdings

  Steve Madden G-III Apparel Group Ltd.     Kate Spade & Co.   Vera Bradley,
Inc. Meredith Corp.   Vince Holding Movado Group, Inc.   Wolverine World Wide,
Inc. Oxford Industries, Inc.    

 

 

 

Attachment A to 2018 Annual Award PSU Agreement

 

Confidentiality and Non-Interference.

 

(a)       You covenant and agree that, in consideration of the award to you of
Performance Stock Units (“PSUs”), you will not, during your employment with the
Company or at any time thereafter, except with the express prior written consent
of the Company or pursuant to the lawful order of any judicial or administrative
agency of government, directly or indirectly, disclose, communicate or divulge
to any individual or entity, or use for the benefit of any individual or entity,
any knowledge or information with respect to the conduct or details of the
Company’s business which you, acting reasonably, believe or should believe to be
of a confidential nature and the disclosure of which not to be in the Company’s
interest.

 

(b)       You covenant and agree that, in consideration of the award to you of
PSUs, you will not, during your employment with the Company, except with the
express prior written consent of the Company, directly or indirectly, whether as
employee, owner, partner, member, consultant, agent, director, officer,
shareholder or in any other capacity, engage in or assist any individual or
entity to engage in any act or action which you, acting reasonably, believe or
should believe would be harmful or inimical to the interests of the Company.

 

(c)       You covenant and agree that, in consideration of the award to you of
PSUs, you will not, for a period of two years after your employment with the
Company ceases for any reason whatsoever (whether voluntary or not), except with
the express prior written consent of the Company, directly or indirectly,
whether as employee, owner, partner, member, consultant, agent, director,
officer, shareholder or in any other capacity, for your own account or for the
benefit of any individual or entity, (i) solicit any customer of the Company for
business which would result in such customer terminating their relationship with
the Company; or (ii) solicit or induce any individual or entity which is an
employee of the Company to leave the Company or to otherwise terminate their
relationship with the Company.

 

(d)       The parties agree that any breach by you of any of the covenants or
agreements contained in this Attachment A will result in irreparable injury to
the Company for which money damages could not adequately compensate the Company
and therefore, in the event of any such breach, the Company shall be entitled
(in addition to any other rights and remedies which it may have at law or in
equity) to have an injunction issued by any competent court enjoining and
restraining you and/or any other individual or entity involved therein from
continuing such breach. The existence of any claim or cause of action which you
may have against the Company or any other individual or entity shall not
constitute a defense or bar to the enforcement of such covenants. If the Company
is obliged to resort to the courts for the enforcement of any of the covenants
or agreements contained in this Attachment A, or if such covenants or agreements
are otherwise the subject of litigation between the parties, and the Company
prevails in such enforcement or litigation, then the term of such covenants and
agreements shall be extended for a period of time equal to the period of such
breach, which extension shall commence on the later of (a) the date on which the
original (unextended) term of such covenants and agreements is scheduled to
terminate or (b) the date of the final court order (without further right of
appeal) enforcing such covenant or agreement.

 



 

 

 

(e)       If any portion of the covenants or agreements contained in this
Attachment A, or the application hereof, is construed to be invalid or
unenforceable, the other portions of such covenant(s) or agreement(s) or the
application thereof shall not be affected and shall be given full force and
effect without regard to the invalid or unenforceable portions to the fullest
extent possible. If any covenant or agreement in this Attachment A is held
unenforceable because of the area covered, the duration thereof, or the scope
thereof, then the court making such determination shall have the power to reduce
the area and/or duration and/or limit the scope thereof, and the covenant or
agreement shall then be enforceable in its reduced form.

 

(f)       For purposes of this Attachment A, the term “the Company” shall
include the Company, any successor to the Company and all present and future
direct and indirect subsidiaries and affiliates of the Company.

 





 

